DAVIDSON, Judge.
This is an appeal from the order of the Criminal District Court of Bexar County revoking appellant’s probation from a conviction of burglary and imposing sentence following revocation.
A statement of facts adduced upon the hearing of the motion to revoke is before us.
In such matters the only issue this court has before it is for determination as to whether the trial judge abused his discretion in revoking the probation. McMillan v. State, Tex.Cr.App., 310 S.W. 2d 116; Dunn v. State, 159 Tex.Cr.R. 520, 265 S.W.2d 589; Jones v. State, 159 Tex. Cr.R. 24, 261 S.W.2d 317; and Bills v. State, Tex.Cr.App., 258 S.W.2d 804.
The conclusion is reached that no abuse of discretion is here shown.
The judgment is affirmed.